EXHIBIT 10.40


THIS WARRANT AND THE COMMON SHARES ISSUABLE UPON EXERCISE OF THIS WARRANT HAVE
NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED. THIS WARRANT
AND THE COMMON SHARES ISSUABLE UPON EXERCISE OF THIS WARRANT MAY NOT BE SOLD,
OFFERED FOR SALE, PLEDGED OR HYPOTHECATED IN THE ABSENCE OF AN EFFECTIVE
REGISTRATION STATEMENT AS TO THIS WARRANT UNDER SAID ACT OR AN OPINION OF
COUNSEL REASONABLY SATISFACTORY TO SIONIX CORPORATION THAT SUCH REGISTRATION IS
NOT REQUIRED.


Right to Purchase [   ] Shares of Common Stock of Sionix Corporation (subject to
adjustment as provided herein)


COMMON STOCK PURCHASE WARRANT


No.
2009-                                                                                                                                                                                        Issue
Date:  December __, 2009


SIONIX CORPORATION, a corporation organized under the laws of the State of
Nevada (the "Company"), hereby certifies that, for value received,
[                       ], or assigns (the “Holder”), is entitled, subject to
the terms set forth below, to purchase from the Company from and after the Issue
Date of this Warrant and at any time or from time to time before 5:00 p.m., New
York time, through five (5) years after such date (the “Expiration Date”), up to
[               ] fully paid and nonassessable shares of Common Stock, $0.001
par value, of the Company, at the Exercise Price (as defined below). The number
and character of such shares of Common Stock and the Exercise Price are subject
to adjustment as provided herein.


As used herein the following terms, unless the context otherwise requires, have
the following respective meanings:


(a)           The term “Company” shall include Sionix Corporation and any
corporation which shall succeed or assume the obligations of Sionix Corporation
hereunder.


(b)           The term "Common Stock" includes (x) the Company's Common Stock,
$0.001 par value per share, and (y) any other securities into which or for which
any of the securities described in (x) may be converted or exchanged pursuant to
a plan of recapitalization, reorganization, merger, sale of assets or otherwise.


(c)           The term "Other Securities" refers to any stock (other than Common
Stock) and other securities of the Company or any other person (corporate or
otherwise) which the holder of the Warrant at any time shall be entitled to
receive, or shall have received, on the exercise of the Warrant, in lieu of or
in addition to Common Stock, or which at any time shall be issuable or shall
have been issued in exchange for or in replacement of Common Stock or Other
Securities pursuant to Section 5 or otherwise.


(d) The term "Exercise Price" shall be $0.25 per share, subject to adjustment
pursuant to Section 5.


(e)  
The term “Securities Purchase Agreement” shall be that certain Securities
Purchase Agreement by and between the Company and Holder entered into the date
hereof.





1.           Exercise of Warrant.


1.1.           Number of Shares Issuable upon Exercise.  From and after the
Stockholder Approval Date as defined in the Securities Purchase Agreement
through and including the Expiration Date, the Holder shall be entitled to
receive, upon exercise of this Warrant in whole or in part, shares of Common
Stock of the Company, subject to adjustment pursuant to Section 5, by delivery
of an original or electronic copy of the exercise notice attached hereto as
Exhibit A (the “Exercise Notice”) along with payment to the Company of the
Exercise Price. Notwithstanding anything to the contrary set forth herein, this
Warrant shall not be exercisable prior to the Stockholder Approval Date.


2.           Procedure for Exercise.

 
 

--------------------------------------------------------------------------------

 



2.1           Delivery of Stock Certificates, etc. on Exercise. The Company
agrees that the shares of Common Stock purchased upon exercise of this Warrant
shall be deemed to be issued to the Holder as the record owner of such shares as
of the close of business on the date on which both the Exercise Notice and
payment have been made for such shares. As soon as practicable after the
exercise of this Warrant in full or in part, and in any event within 3 business
days thereafter, the Company at its expense (including the payment by it of any
applicable issue taxes) will cause to be issued in the name of and delivered to
the Holder, or as such Holder (upon payment by such holder of any applicable
transfer taxes) may direct in compliance with applicable securities laws, a
certificate or certificates for the number of duly and validly issued, fully
paid and nonassessable shares of Common Stock (or Other Securities) to which
such Holder shall be entitled on such exercise.


2.2.           Exercise.


Payment may be made either in cash or by certified or official bank check
payable to the order of the Company equal to the applicable aggregate Exercise
Price for the number of Common Shares specified in the Exercise Notice (as such
exercise number may be adjusted to reflect any adjustment in the total number of
shares of Common Stock issuable to the Holder per the terms of this Warrant) and
the Holder shall thereupon be entitled to receive the number of duly authorized,
validly issued, fully-paid and non-assessable shares of Common Stock (or Other
Securities) determined as provided herein.


3.           Cashless Exercise.


After the Stockholder Approval Date and the first anniversary of the Issue Date
and if the resale of the Warrant Shares have not been registered with the
Securities and Exchange Commission and the Fair Market Value of one share of
Common Stock is greater than the Exercise Price (at the date of calculation as
set forth below), in lieu of exercising this Warrant for cash, the Holder may
elect to receive shares equal to the value (as determined below) of this Warrant
(or the portion thereof being cancelled) by surrender of this Warrant at the
principal office of the Company together with the Exercise Notice, in which
event the Company shall issue to the Holder a number of shares of Common Stock
computed using the following formula:
 
X=Y (A-B)
                                      A


Where           X=           the number of shares of Common Stock to be issued
to the Holder


 
Y=
the number of shares of Common Stock purchasable under the Warrant or, if only a
portion of the Warrant is being exercised, the portion of the Warrant being
exercised (at the date of such calculation)

 
 
A=
the Fair Market Value of one share of the Company’s Common Stock (at the date of
such calculation)

 
 
B=
Exercise Price (as adjusted to the date of such calculation)

 
4.           Adjustment for Reorganization, Consolidation, Merger, etc.


4.1.           Reorganization, Consolidation, Merger, etc.  In case at any time
or from time to time, the Company shall (a) effect a reorganization, (b)
consolidate with or merge into any other person or entity, or (c) transfer all
or substantially all of its properties or assets to any other person or entity
under any plan or arrangement contemplating the dissolution of the Company,
then, in each such case, as a condition to the consummation of such a
transaction, proper and adequate provision shall be made by the Company whereby
the Holder of this Warrant, on the exercise hereof as provided in Section 1 at
any time after the consummation of such reorganization, consolidation or merger
or the effective date of such dissolution, as the case may be, shall receive, in
lieu of the Common Stock (or Other Securities) issuable on such exercise prior
to such consummation or such effective date, the stock and other securities and
property (including

 
 

--------------------------------------------------------------------------------

 

cash) to which such Holder would have been entitled upon such consummation or in
connection with such dissolution, as the case may be, if such Holder had so
exercised this Warrant, immediately prior thereto, all subject to further
adjustment thereafter as provided in Section 5.


4.2.           Dissolution.  In the event of any dissolution of the Company
following the transfer of all or substantially all of its properties or assets,
the Company, prior to such dissolution, shall at its expense deliver or cause to
be delivered the stock and other securities and property (including cash, where
applicable) receivable by the Holder of the Warrant after the effective date of
such dissolution pursuant to Section 4.1 to a bank or trust company having its
principal office in New York, NY, as trustee for the Holder of the Warrant.


4.3.           Continuation of Terms.  Upon any reorganization, consolidation,
merger or transfer (and any dissolution following any transfer) referred to in
this Section 4, this Warrant shall continue in full force and effect and the
terms hereof shall be applicable to the shares of stock and other securities and
property receivable on the exercise of this Warrant after the consummation of
such reorganization, consolidation or merger or the effective date of
dissolution following any such transfer, as the case may be, and shall be
binding upon the issuer of any such stock or other securities, including, in the
case of any such transfer, the person acquiring all or substantially all of the
properties or assets of the Company, whether or not such person shall have
expressly assumed the terms of this Warrant as provided in Section 4.1.  In the
event this Warrant does not continue in full force and effect after the
consummation of the transactions described in this Section 4, then only in such
event will the Company's securities and property (including cash, where
applicable) receivable by the holders of the Warrant be delivered to the Trustee
as contemplated by Section 4.2.


5.           Adjustments for Stock Splits, Combinations, etc.  In the event that
the Company shall (a) issue additional shares of the Common Stock as a dividend
or other distribution on outstanding Common Stock, (b) subdivide its outstanding
shares of Common Stock, or (c) combine its outstanding shares of the Common
Stock into a smaller number of shares of the Common Stock, then, in each such
event, the Exercise Price shall, simultaneously with the happening of such
event, be adjusted by multiplying the then Exercise Price by a fraction, the
numerator of which shall be the number of shares of Common Stock outstanding
immediately prior to such event and the denominator of which shall be the number
of shares of Common Stock outstanding immediately after such event, and the
product so obtained shall thereafter be the Exercise Price then in effect. The
Exercise Price, as so adjusted, shall be readjusted in the same manner upon the
happening of any successive event or events described herein in this Section 5.
The number of shares of Common Stock that the holder of this Warrant shall
thereafter, on the exercise hereof as provided in Section 1, be entitled to
receive shall be adjusted to a number determined by multiplying the number of
shares of Common Stock that would otherwise (but for the provisions of this
Section 5) be issuable on such exercise by a fraction of which (a) the numerator
is the Exercise Price that would otherwise (but for the provisions of this
Section 5) be in effect, and (b) the denominator is the Exercise Price in effect
on the date of such exercise.


6.           Certificate as to Adjustments.  In each case of any adjustment or
readjustment in the shares of Common Stock (or Other Securities) issuable on the
exercise of the Warrant, the Company at its expense will promptly cause its
Chief Financial Officer or other appropriate designee to compute such adjustment
or readjustment in accordance with the terms of the Warrant and prepare a
certificate setting forth such adjustment or readjustment and showing in detail
the facts upon which such adjustment or readjustment is based, including a
statement of (a) the consideration received or receivable by the Company for any
additional shares of Common Stock (or Other Securities) issued or sold or deemed
to have been issued or sold, (b) the number of shares of Common Stock (or Other
Securities) outstanding or deemed to be outstanding, and (c) the Exercise Price
and the number of shares of Common Stock to be received upon exercise of this
Warrant, in effect immediately prior to such adjustment or readjustment and as
adjusted or readjusted as provided in this Warrant. The Company will forthwith
mail a copy of each such certificate to the holder of the Warrant and any
Warrant agent of the Company (appointed pursuant to Section 12 hereof).


7.           Reservation of Stock Issuable on Exercise of Warrant.  The Company
will at all times after the Stockholder Approval Date reserve and keep
available, solely for issuance and delivery on the exercise of the Warrant,
shares of Common Stock (or Other Securities) from time to time issuable on the
exercise of the Warrant.


8.           Assignment; Exchange of Warrant.  Subject to compliance with
applicable securities laws, this Warrant, and the rights evidenced hereby, may
be transferred by any registered holder hereof (a "Transferor") with

 
 

--------------------------------------------------------------------------------

 

respect to any or all of the shares underlying this Warrant. On the surrender
for exchange of this Warrant, with the Transferor's endorsement in the form of
Exhibit B attached hereto (the “Transferor Endorsement Form") and together with
evidence reasonably satisfactory to the Company demonstrating compliance with
applicable securities laws, which shall include, without limitation, a legal
opinion from the Transferor’s counsel that such transfer is exempt from the
registration requirements of applicable securities laws, the Company at its
expense but with payment by the Transferor of any applicable transfer taxes will
issue and deliver to or on the order of the Transferor thereof a new Warrant of
like tenor, in the name of the Transferor and/or the transferee(s) specified in
such Transferor Endorsement Form (each a "Transferee"), calling in the aggregate
on the face or faces thereof for the number of shares of Common Stock called for
on the face or faces of the Warrant so surrendered by the Transferor.


9.           Replacement of Warrant.  On receipt of evidence reasonably
satisfactory to the Company of the loss, theft, destruction or mutilation of
this Warrant and, in the case of any such loss, theft or destruction of this
Warrant, on delivery of an indemnity agreement or security reasonably
satisfactory in form and amount to the Company or, in the case of any such
mutilation, on surrender and cancellation of this Warrant, the Company at its
expense will execute and deliver, in lieu thereof, a new Warrant of like tenor.


10.           Maximum Exercise.   The Holder shall not be entitled to exercise
this Warrant on an exercise date, in connection with that number of shares of
Common Stock which would be in excess of the sum of (i) the number of shares of
Common Stock beneficially owned by the Holder and its affiliates on an exercise
date, and (ii) the number of shares of Common Stock issuable upon the exercise
of this Warrant with respect to which the determination of this proviso is being
made on an exercise date, which would result in beneficial ownership by the
Holder and its affiliates of more than 4.99% of the outstanding shares of Common
Stock of the Company on such date.  For the purposes of the proviso to the
immediately preceding sentence, beneficial ownership shall be determined in
accordance with Section 13(d) of the Securities Exchange Act of 1934, as
amended, and Regulation 13d-3 thereunder.  Subject to the foregoing, the Holder
shall not be limited to aggregate exercises which would result in the issuance
of more than 4.99%.


11.           Warrant Agent.  The Company may, by written notice to each holder
of the Warrant, appoint an agent for the purpose of issuing Common Stock (or
Other Securities) on the exercise of this Warrant pursuant to Section 1,
exchanging this Warrant pursuant to Section 8, and replacing this Warrant
pursuant to Section 9, or any of the foregoing, and thereafter any such
issuance, exchange or replacement, as the case may be, shall be made at such
office by such agent.


12.           Transfer on the Company's Books.  Until this Warrant is
transferred on the books of the Company, the Company may treat the registered
holder hereof as the absolute owner hereof for all purposes, notwithstanding any
notice to the contrary.


13.           Voluntary Adjustment by the Company.  The Company may at any time
during the term of this Warrant reduce the then current Exercise Price to any
amount and for any period of time deemed appropriate by the Board of Directors
of the Company.


14.           Miscellaneous.  This Warrant and any term hereof may be changed,
waived, discharged or terminated only by an instrument in writing signed by the
party against which enforcement of such change, waiver, discharge or termination
is sought. This Warrant shall be governed by and construed in accordance with
the laws of State of California without regard to principles of conflicts of
laws.  Any action brought concerning the transactions contemplated by this
Warrant shall be brought only in the state or federal courts located in the City
of Los Angeles, California.  The individuals executing this Warrant on behalf of
the Company agree to submit to the jurisdiction of such courts and waive trial
by jury.  The prevailing party shall be entitled to recover from the other party
its reasonable attorney’s fees and costs.  In the event that any provision of
this Warrant is invalid or unenforceable under any applicable statute or rule of
law, then such provision shall be deemed inoperative to the extent that it may
conflict therewith and shall be deemed modified to conform with such statute or
rule of law.  Any such provision which may prove invalid or unenforceable under
any law shall not affect the validity or enforceability of any other provision
of this Warrant. The headings in this Warrant are for purposes of reference
only, and shall not limit or otherwise affect any of the terms hereof.  The
invalidity or unenforceability of any provision hereof shall in no way affect
the validity or enforceability of any other provision.  Each party acknowledges
either that its legal counsel participated in the preparation of this Warrant or
that it had sufficient

 
 

--------------------------------------------------------------------------------

 

opportunity to have legal counsel participate in the preparation of this Warrant
and, therefore, stipulates that the rule of construction that ambiguities are to
be resolved against the drafting party shall not be applied in the
interpretation of this Warrant to favor any party against the other party.






[THIS SPACE INTENTIONALLY LEFT BLANK]

 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Company has executed this Warrant under seal as of the
date first written above.


SIONIX CORPORATION






By:_____________________________________
Rodney Anderson, Chief Executive Officer











 
 

--------------------------------------------------------------------------------

 
Exhibit A
EXERCISE NOTICE
(To be signed only on exercise of Warrant)


TO:  Sionix Corporation


The undersigned, pursuant to the provisions set forth in the attached Warrant
(No.____), hereby irrevocably elects to purchase:


________                      shares of the Common Stock covered by such
Warrant.  The undersigned herewith makes payment of the full Exercise Price for
such shares at the price per share provided for in such Warrant, which is an
aggregate of $___________; or


________                 the maximum number of shares of Common Stock covered by
such Warrant pursuant to the cashless exercise procedure set forth in Section 3.
 
The undersigned requests that the certificates for such shares be issued in the
name of, and delivered to ________________________  whose address is
______________________________________
____________________________________ .


The undersigned represents and warrants that all offers and sales by the
undersigned of the securities issuable upon exercise of the within Warrant shall
be made pursuant to registration of the Common Stock under the Securities Act of
1933, as amended (the "Securities Act") or pursuant to an exemption from
registration under the Securities Act.


Dated:___________________                                         _______________________________________
(Signature must conform to name of holder as specified on the face of the
Warrant)
_____________________________________
(Address)

 
 

--------------------------------------------------------------------------------

 
Exhibit B


FORM OF TRANSFEROR ENDORSEMENT
(To be signed only on transfer of Warrant)


For value received, the undersigned hereby sells, assigns, and transfers unto
the person(s) named below under the heading "Transferees" the right represented
by the within Warrant to purchase the percentage and number of shares of Common
Stock of Sionix Corportion to which the within Warrant relates specified under
the headings "Percentage of Warrant Transferred" and "Number Transferred,"
respectively, opposite the name(s) of such person(s) and appoints each such
person Attorney to transfer its respective right on the books of Sionix
Corporation with full power of substitution in the premises.


 
Transferees
 
Percentage of Warrant
Transferred
 
Number
Transferred
                 





Dated: ,
__                                                                    ___________________________________________
                    (Signature must conform to name of holder as specified on
the face of the warrant)


Signed in the presence of:




_______________________________                      ____________________________________________
(Name)                                                                               (address)


____________________________________________
ACCEPTED AND
AGREED:                                                           (address)
[TRANSFEREE]




_________________________________
(Name)